DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2016 225 602.5, filed on 12/20/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/13/2019, 09/03/2020, 10/13/2020, and 01/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references contained within the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  

Regarding claim 8 is objected for the preamble.  Specifically, the Examiner suggests amending claim 8 to read “Laser machining device for machining” to improve consistency.
Appropriate correction is required.

Claim Interpretation 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
First, the limitation that recites “the step of determining the edge position of a cutting edge”, as recited in claim 6, has been determined to invoke 35 U.S.C. 112(f).  Specifically, a claim limitation is presumed to invoke 35 U.S.C. 112(f) when it explicitly uses the term “step” and includes functional language.  Further, the aforementioned limitation sets forth a step for reaching a particular result i.e., determining an edge position of a cutting edge could be done by a variety of techniques).  For the purposes of examination, the aforementioned limitation will be interpreted to read on paragraph [0039] of the published specification that reads “[t]o determine the position of the edges, for example, the camera is moved along the edges of the cutting insert blank.”  
Second, the limitation that recites “a control unit for executing the machining program”, as recited in claim 7.  Specifically, the Examiner takes the position that the term “unit” is a generic placeholder, and modified by functional language.  A review of the instant application provides details of the corresponding structure.  Paragraph [0049] of the published specification states that “[t]he control unit can, for example, be a PC [personal computer]”.
Third, the limitation that recites “a tensioning device for tensioning the workpiece blank” as recited in claim 7.  Specifically, the Examiner takes the position that the term “device” is a generic placeholder, and modified by functional language.  A review of the instant application failed to provide additional details regarding the corresponding structure.
Fourth, the limitation that recites “a positioning device for positioning the workpiece holder in a measuring position” as recited in claim 7.  Specifically, the Examiner takes the position that the term “device” is a generic placeholder, and 
Fifth, the limitation that recites “a measuring device for measuring a thickness of at least one layer of the multi-layer workpiece blank”, as recited in claim 7.  Specifically, the Examiner takes the position that the term “device” is a generic placeholder, and modified by functional language.  A review of the instant application provides details of the corresponding structure.  Paragraph [0038] of the published specification states that “[t]he camera can be used to determine the layer thickness on the basis of the different contrast of the layers”.  Therefore, the Examiner takes the position that a teaching of a camera used to measure the cutting depth of the laser would additionally read on the aforementioned limitation.
Sixth, the limitation that recites “a device for modifying the machining program” as recited in claim 7.  Specifically, the Examiner takes the position that the term “device” is a generic placeholder, and modified by functional language.  A review of the instant application refers to the device for modifying the machining program as 18 in claim 10.  Paragraph [0063] of the published specification states that “the control unit has an automatic program generation device 18 which cannot only create the original machining program from 3D CAD data, but can also modify the machining program subsequently on the basis of the measured layer thicknesses, also in an automated manner”, emphasis added.  A 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Regarding claim 1, the claim limitation uses the term “means”.  Specifically, the claim preamble recites “means of a laser beam” for machining a workpiece.  For the purposes of examination, the aforementioned “means” will be interpreted to read on the “laser machining device”, as recited in claim 1.  Claims 2-7 recite similar “means of a laser beam” and are evaluated in a substantially similar fashion as discussed above.
Regarding claim 1, the claim limitation uses the generic placeholder term “device”.  Specifically, the claim recites “a laser machining device”.  The Examiner takes the position that the recited the “laser machining device” functions as a conventional laser device, and a person of ordinary skill in the art would be reasonably appraised of the claim scope.

Regarding claim 7, the claim limitation uses the generic placeholder term “device”.  Specifically, the limitation that recites “a memory device for storing a predetermined machining program”.  The Examiner takes the position that any device that is capable of storing software instructions will read on the recited memory device.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Regarding claim 7, the limitation that recites “a tensioning device for tensioning the workpiece blank” invokes 35 U.S.C. 112(f).  A review of the instant application failed to provide additional details regarding the corresponding structure.  
Regarding claim 7, the limitation that recites “a positioning device for positioning the workpiece holder in a measuring position” invokes 35 U.S.C. 112(f).  A review of the instant application failed to provide additional details regarding the corresponding structure.
Regarding claim 7, the limitation that recites “a device for modifying the machining program” invokes 35 U.S.C. 112(f).  A review of the instant application failed to provide additional details regarding the corresponding structure.
Claims 8-10 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the workpiece holder".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the limitation that recites “using the modified machining program via a laser” is unclear.  Specifically, it is unclear if “a laser” is referring to the “laser beam”, as recited in the preamble, or a different laser.
Regarding claim 2, the limitation that recites “means of a laser beam” is unclear.  Specifically, it is unclear if this term is referring to the previously introduced laser beam or a different laser beam.  Claims 3-6 recite substantially similar limitations and are rejected for substantially similar reasons.
Claim 2 recites the limitation "the step of adapting the laser control to the measured layer thickness".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the limitation that recites “the step of adjusting the ablation layer thickness by the laser” is unclear.  Specifically, it is unclear how this 
Claim 6 recites the limitation "the step of ".  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 6, the limitation that recites “a cutting edge” is unclear.  Specifically, it is unclear if this term is referring to the previously introduced cutting edge or a different cutting edge.  For the purposes of examination, this term will be interpreted to read on the previously introduced cutting edge.
Claim 6 recites the limitation "the tensioned workpiece blank".  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 7, the limitation that recites “surface geometry” is unclear.  Specifically, it is unclear how an ablation geometry is different from a surface geometry.
Regarding claim 7, the limitation that recites “a control unit for executing the machining program for machining the workpiece blank as a function of an ablation geometry” is unclear.  Specifically, it is unclear if the function of an ablation geometry is referring to the previously introduced function or a different function.

Regarding claim 7, the limitation that recites “a device for modifying the machining program stored in the memory device for machining the multi-layer workpiece blank as a function of the measured layer thickness with a constant ablation geometry” is unclear.  Specifically, it is unclear if the function of the measured layer thickness is referring to the previously introduced function or a different function.
Regarding claim 7, the limitation that recites “constant ablation geometry” is unclear.  Specifically, it is unclear how an ablation geometry, surface geometry, and constant ablation geometry are different from each other.
Regarding claim 7, the limitation that recites “a laser device for processing the tensioned workpiece using the modified machining program by means of a laser to generate the desired edge and/or surface geometry” is unclear.  Specifically, it is unclear if the means of a laser is referring to the previously introduced means of a laser or a different element.
Regarding claim 7, the limitation that recites “a tensioning device for tensioning the workpiece blank” invokes 35 U.S.C. 112(f).  A review of the instant application failed to provide additional details regarding the corresponding 
Regarding claim 7, the limitation that recites “a positioning device for positioning the workpiece holder in a measuring position” invokes 35 U.S.C. 112(f).  A review of the instant application failed to provide additional details regarding the corresponding structure.  It is unclear what structure the Applicant intends to perform the recited function.
Regarding claim 7, the limitation that recites “a device for modifying the machining program” invokes 35 U.S.C. 112(f).  A review of the instant application failed to provide additional details regarding the corresponding structure.  It is unclear what structure the Applicant intends to perform the recited function.
Regarding claim 8, the limitation that recites “a multi-layer workpiece blank” is unclear.  Specifically, it is unclear if the multi-layer workpiece blank is referring to the previously introduced multi-layer workpiece blank or a different element.  Claims 9-10 recite substantially similar limitations and are rejected for substantially similar reasons.
Regarding claim 9, the limitation that recites “a measurement of the workpiece blank with respect to the layer thickness and/or edge position and/or relative position” is unclear.  Specifically, it is unclear how the recited 
Regarding claim 10, the limitation that recites “a function of the layer thickness after measurement of the material layer thickness” is unclear.  Specifically, it is unclear how the recited function is different from the function, as recited in claim 7.
Regarding claim 10, the limitation that recites “adapted by the laser as a function of the layer thickness after measurement of the material layer thickness” is unclear.  Specifically, it is unclear if this limitation is directed at only the last alternative (i.e., thickness of the ablation layers) or the remaining alternatives.  For the purposes of examination, this limitation will be interpreted to be directed at the remaining alternatives.
Claims 3-4 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20140131922 (hereinafter Hildebrand) in view of DE202005011455U1 (hereinafter 455).
Regarding claim 1, Hildebrand discloses method for machining a multi-layer workpiece blank by means of a laser beam (“a method for the machining of a workpiece in a machine using a laser beam from a laser tool, in which, for producing the workpiece by means of a laser beam, material of the workpiece is removed in layers”, paragraph [0018], Hildebrand).
Additionally, Hildebrand discloses specifying a machining program (program data “[t]his data is in particular the parameters which are required for controlling the laser tool”, paragraphs [0024] and [0055], Hildebrand) for machining the workpiece blank (workpiece 10, Fig. 1A, reproduced below, Hildebrand) according to an ablation geometry in order to generate a desired edge (edge 11 is the cutting edge of the cutting tool, paragraph [0004] and Fig. 1A, Hildebrand) and/or surface geometry.  Further, Hildebrand discloses “memory 28 is provided which stores relevant data” (paragraph [0024]).  As Hildebrand discloses data for controlling the laser parameters that is stored in memory, the Examiner asserts that Hildebrand inherently specifies (either manually or automatically) a machining program.  See also paragraph [0051] of Hildebrand.

    PNG
    media_image1.png
    516
    495
    media_image1.png
    Greyscale

Additionally, Hildebrand discloses using a laser machining device (machine 20, paragraph [0007] and Fig. 2A, reproduced below, Hildebrand); tensioning (clamping, paragraph [0050], Hildebrand) the workpiece blank (workpiece 10, Fig. 1A, Hildebrand) in the laser machining device (machine 20, paragraph [0007] and Fig. 2A, Hildebrand) and positioning the workpiece holder (workpiece table 24, paragraph [0006] and Fig. 2A, Hildebrand) in a measuring position (“[b]y means of the known clamping of the workpiece in the machine, the machine control system can determine the respective reference points in their position relative to the machine so as to also adjust the relative positioning between reference point 42 of the area respectively considered at that time, on the one hand, Hildebrand).  Further, Hildebrand discloses “26 generally denotes sensors for detecting process parameters. They can also be designed for detecting the workpiece surface directly during the machining operation of the workpiece and can optionally also measure the workpiece in a three-dimensionally resolving fashion in a resolution corresponding to the finishing accuracy” (paragraph [0007).  In view of the above, the Examiner takes the position that a workpiece clamped onto the table would be measured by sensor 26 reads on the recited “measuring position”.

    PNG
    media_image2.png
    361
    450
    media_image2.png
    Greyscale

Moreover, Hildebrand discloses machining the tensioned work-piece blank (workpiece 10, Fig. 1A, Hildebrand) using the modified machining program (“[i]n the laser tool 25, it can initially pass through a focusing device 25b which can be adjusted electronically and by means of which the focus of the laser light can be brought into a desired z-position, in particular on the surface of the material, where Hildebrand) via a laser (laser beam 13, paragraph [0079] and Fig. 2A, Hildebrand) of the laser machining device (machine 20, paragraph [0007] and Fig. 2A, Hildebrand) in order to generate the desired edge with a cutting edge (edge 11 is the cutting edge of the cutting tool, paragraph [0004] and Fig. 1A, Hildebrand).  Examiner notes that Fig. 1A illustrates a coordinate system that designates the z-position corresponds with the thickness of the workpiece blank.  In addition, Hildebrand discloses “respective track can be determined in the scanner coordinate system in real time” (emphasis added) (paragraph [0078]).
However, Hildebrand does not explicitly disclose measuring a thickness of at least one of the layers of the multi-layer workpiece blank; modifying the machining program in order to machine the multi-layer workpiece blank according to the measured layer thick-ness with an consistent ablation geometry.
455 is directed toward a laser processing device for a multilayer workpiece.  455 teaches “the workpiece can be any part or assembly, which should be processed by the laser in some way. The workpiece can be one or more layers of metal, plastic, textiles, Leather or other materials or material mixtures” (paragraph [0008]).  Additionally, 455 teaches that “the machining can be laser cutting, laser welding, one material removal from a surface of the workpiece by means of laser, 
455 teaches measuring a thickness (“[i]n the step 200 the layer thicknesses of the motor vehicle interior trim part to be machined are measured at a certain position”, paragraph [0045] and Fig. 5, 455) of at least one of the layers of the multi-layer workpiece blank; modifying the machining program in order to machine the multi-layer workpiece blank according to the measured layer thick-ness (“[w]ith the help of layer thicknesses and layer-specific parameters is then in the step 202 determines the laser power required for machining the motor vehicle interior trim part”, paragraph [0045] and Fig. 5, 455) with an consistent ablation geometry.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hildebrand to incorporate the teachings of 455 to include measuring a thickness of at least one of the layers of the multi-layer workpiece blank; modifying the machining program in order to machine the multi-layer workpiece blank according to the measured layer thick-ness with an consistent ablation geometry.  One skilled in the art would have been motivated to combine the references because doing so “makes it possible to significantly reduce the metrological effort, the cost of signal processing and thus the cost of the laser processing of automotive interior trim 455, paragraph [0014].
Regarding claim 2, the cited prior art references teach all of the limitations of claim 1, which claim 2 depends upon, as discussed above.  Additionally, Hildebrand discloses the machining program (program data “[t]his data is in particular the parameters which are required for controlling the laser tool”, paragraphs [0024] and [0055], Hildebrand) and adapting the laser control (“[i]n the laser tool 25, it can initially pass through a focusing device 25b which can be adjusted electronically and by means of which the focus of the laser light can be brought into a desired z-position, in particular on the surface of the material, where it can be held”, paragraph [0040], Hildebrand).  Examiner notes that Fig. 1A illustrates a coordinate system that designates the z-position corresponds with the thickness of the workpiece blank.  In addition, Hildebrand discloses “respective track can be determined in the scanner coordinate system in real time” (emphasis added) (paragraph [0078]).
Hildebrand does not explicitly disclose the adapting the laser control to the measured layer thickness.
455 is directed toward a laser processing device for a multilayer workpiece.  455 teaches “the workpiece can be any part or assembly, which should be processed by the laser in some way. The workpiece can be one or more layers of 455 teaches that “the machining can be laser cutting, laser welding, one material removal from a surface of the workpiece by means of laser, and/or a laser preweakening act, for example by cutting a groove” (paragraph [0009]).  
455 teaches the adapting the laser control (“[w]ith the help of layer thicknesses and layer-specific parameters is then in the step 202 determines the laser power required for machining the motor vehicle interior trim part”, paragraph [0045] and Fig. 5, 455) to the measured layer thickness (“[i]n the step 200 the layer thicknesses of the motor vehicle interior trim part to be machined are measured at a certain position”, paragraph [0045] and Fig. 5, 455).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hildebrand to incorporate the teachings of 455 to include the adapting the laser control to the measured layer thickness.  One skilled in the art would have been motivated to combine the references because doing so “makes it possible to significantly reduce the metrological effort, the cost of signal processing and thus the cost of the laser processing of automotive interior trim parts, and indeed at the same or even improved quality”.  See 455, paragraph [0014].
Hildebrand discloses the machining program (program data “[t]his data is in particular the parameters which are required for controlling the laser tool”, paragraphs [0024] and [0055], Hildebrand) and adapting the laser focusing as a function such that the laser does not run out of focus (“[i]n the laser tool 25, it can initially pass through a focusing device 25b which can be adjusted electronically and by means of which the focus of the laser light can be brought into a desired z-position, in particular on the surface of the material, where it can be held”, paragraph [0040], Hildebrand).  Examiner notes that Fig. 1A illustrates a coordinate system that designates the z-position corresponds with the thickness of the workpiece blank.  In addition, Hildebrand discloses “respective track can be determined in the scanner coordinate system in real time” (emphasis added) (paragraph [0078]).
Hildebrand does not explicitly disclose the step of modifying the machining program comprises adapting the laser focusing as a function of the measured layer thickness.
455 is directed toward a laser processing device for a multilayer workpiece.  455 teaches “the workpiece can be any part or assembly, which should be processed by the laser in some way. The workpiece can be one or more layers of 455 teaches that “the machining can be laser cutting, laser welding, one material removal from a surface of the workpiece by means of laser, and/or a laser preweakening act, for example by cutting a groove” (paragraph [0009]).  
455 teaches step of modifying the machining program comprises adapting the laser focusing as a function of the measured layer thickness (“[w]ith the help of layer thicknesses and layer-specific parameters is then in the step 202 determines the laser power required for machining the motor vehicle interior trim part”, paragraph [0045] and Fig. 5, 455).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hildebrand to incorporate the teachings of 455 to include the step of modifying the machining program comprises adapting the laser focusing as a function of the measured layer thickness.  One skilled in the art would have been motivated to combine the references because doing so “makes it possible to significantly reduce the metrological effort, the cost of signal processing and thus the cost of the laser processing of automotive interior trim parts, and indeed at the same or even improved quality”.  See 455, paragraph [0014].
Hildebrand discloses the machining program (program data “[t]his data is in particular the parameters which are required for controlling the laser tool”, paragraphs [0024] and [0055], Hildebrand) comprises adapting one or more laser parameters and/or the laser guidance (“[i]n the laser tool 25, it can initially pass through a focusing device 25b which can be adjusted electronically and by means of which the focus of the laser light can be brought into a desired z-position, in particular on the surface of the material, where it can be held”, paragraph [0040], Hildebrand).  Examiner notes that Fig. 1A illustrates a coordinate system that designates the z-position corresponds with the thickness of the workpiece blank.  In addition, Hildebrand discloses “respective track can be determined in the scanner coordinate system in real time” (emphasis added) (paragraph [0078]).
Hildebrand does not explicitly disclose the step of modifying the machining program comprises as a function of the measured layer thickness.
455 is directed toward a laser processing device for a multilayer workpiece.  455 teaches “the workpiece can be any part or assembly, which should be processed by the laser in some way. The workpiece can be one or more layers of metal, plastic, textiles, Leather or other materials or material mixtures” (paragraph [0008]).  Additionally, 455 teaches that “the machining can be laser cutting, laser 
455 teaches the step of modifying the machining program comprises as a function of the measured layer thickness (“[w]ith the help of layer thicknesses and layer-specific parameters is then in the step 202 determines the laser power required for machining the motor vehicle interior trim part”, paragraph [0045] and Fig. 5, 455).  455 also teaches “[i]n the step 204 An action is taken on the laser power determined in this way by applying a laser power to the position during a specific period of time, so that overall the calculated laser energy is achieved”, paragraph [0047] and Fig. 5.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hildebrand to incorporate the teachings of 455 to include the step of modifying the machining program comprises as a function of the measured layer thickness.  One skilled in the art would have been motivated to combine the references because doing so “makes it possible to significantly reduce the metrological effort, the cost of signal processing and thus the cost of the laser processing of automotive interior trim parts, and indeed at the same or even improved quality”.  See 455, paragraph [0014].
Hildebrand discloses the machining program (program data “[t]his data is in particular the parameters which are required for controlling the laser tool”, paragraphs [0024] and [0055], Hildebrand) comprises the step of adjusting the laser (“[i]n the laser tool 25, it can initially pass through a focusing device 25b which can be adjusted electronically and by means of which the focus of the laser light can be brought into a desired z-position, in particular on the surface of the material, where it can be held”, paragraph [0040], Hildebrand).  Examiner notes that Fig. 1A illustrates a coordinate system that designates the z-position corresponds with the thickness of the workpiece blank.  In addition, Hildebrand discloses “respective track can be determined in the scanner coordinate system in real time” (emphasis added) (paragraph [0078]).
Hildebrand does not explicitly disclose the step of modifying the machining program comprises the step of adjusting the ablation layer thickness by the laser.
455 is directed toward a laser processing device for a multilayer workpiece.  455 teaches “the workpiece can be any part or assembly, which should be processed by the laser in some way. The workpiece can be one or more layers of metal, plastic, textiles, Leather or other materials or material mixtures” (paragraph [0008]).  Additionally, 455 teaches that “the machining can be laser cutting, laser 
455 teaches the step of modifying the machining program comprises the step of adjusting the ablation layer thickness by the laser (“[w]ith the help of layer thicknesses and layer-specific parameters is then in the step 202 determines the laser power required for machining the motor vehicle interior trim part”, paragraph [0045] and Fig. 5, 455).  455 also teaches “[i]n the step 204 An action is taken on the laser power determined in this way by applying a laser power to the position during a specific period of time, so that overall the calculated laser energy is achieved”, paragraph [0047] and Fig. 5.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hildebrand to incorporate the teachings of 455 to include the step of modifying the machining program comprises the step of adjusting the ablation layer thickness by the laser.  One skilled in the art would have been motivated to combine the references because doing so “makes it possible to significantly reduce the metrological effort, the cost of signal processing and thus the cost of the laser processing of automotive interior trim parts, and indeed at the same or even improved quality”.  See 455, paragraph [0014].

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand in view of 455 and U.S. Patent Application Publication No. 20150060419 (hereinafter Green).
Regarding claim 6, the cited prior art references teach all of the limitations of claim 1, which claim 6 depends upon, as discussed above.  Additionally, Hildebrand discloses that the workpiece blank (workpiece 10, Fig. 2, Hildebrand) is a cutting insert blank coated with a hard material (“[t]he diamond layer has been applied to the manufactured blank 19 and can be a CVD diamond layer (chemical vapor deposition) or a PKD diamond layer (polycrystalline diamond)”, paragraph [0003], Hildebrand) and that the method comprises the step of determining the edge position (individual areas 42a, 42b, and 42c, paragraph [0050] and Fig. 4C, reproduced below, Hildebrand) of a cutting edge (edge 11 is the cutting edge of the cutting tool, paragraph [0004] and Fig. 1A, reproduced below, Hildebrand) of the cutting insert before measuring (sensors 26 “designed for detecting the workpiece surface directly during the machining operation of the workpiece”, emphasis added, paragraph [0007], Hildebrand) the workpiece blank  (“[t]he determination of the individual areas can be made manually”, paragraph [0051], Hildebrand).  The Examiner asserts that a person of ordinary skill in the 

    PNG
    media_image3.png
    153
    177
    media_image3.png
    Greyscale

However, Hildebrand does not explicitly disclose the step of determining the edge position, measuring the layer thickness, wherein the steps of measuring and machining are carried out in the same position of the tensioned workpiece blank.
455 is directed toward a laser processing device for a multilayer workpiece.  455 teaches “the workpiece can be any part or assembly, which should be processed by the laser in some way. The workpiece can be one or more layers of metal, plastic, textiles, Leather or other materials or material mixtures” (paragraph [0008]).  Additionally, 455 teaches that “the machining can be laser cutting, laser welding, one material removal from a surface of the workpiece by means of laser, and/or a laser preweakening act, for example by cutting a groove” (paragraph [0009]).  
455 teaches the measuring the layer thickness thickness (“[i]n the step 200 the layer thicknesses of the motor vehicle interior trim part to be machined are measured at a certain position”, paragraph [0045] and Fig. 5, 455), wherein the steps of measuring and machining are carried out in the same position of the tensioned workpiece blank (“the scanning and the processing immediately consecutive be made by, for example, the ultrasonic sensor and the laser head can be attached to a common robot arm”, paragraph [0019], 455).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hildebrand to incorporate the teachings of 455 to include measuring the layer thickness, wherein the steps of measuring and machining are carried out in the same position of the tensioned workpiece blank.  One skilled in the art would have been motivated to combine the references because doing so “makes it possible to significantly reduce the metrological effort, the cost of signal processing and thus the cost of the laser processing of automotive interior trim parts, and indeed at the same or even improved quality”.  See 455, paragraph [0014].
However, the cited prior art references do not explicitly teach the step of determining the edge position.
Green is directed toward laser machining metal.  Green teaches the step of determining the edge position (measurement system 104 (i.e., camera), paragraph Green) for “measuring the cutting depth” (claim 13, Green).  Additionally, Green teaches “[t]he laser camera controller 106 is also configured to send a power feedback signal 111 to a laser generation device 110, the power feedback signal 111 being associated with a desired penetration depth signal” (paragraph [0048]).  As discussed above in the claim interpretation section, measuring the cutting depth corresponds to measuring the thickness of the workpiece.
To further clarify, the Examiner asserts that the camera, as taught by Green, is art recognized suitable for sensor, as taught by 455, for the intended purpose of measuring finishing accuracy of a workpiece being worked by laser machining device.  The courts have held that a known component based on its suitability for its intended use supported a prima facie obviousness determination. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) See also MPEP 2144.07.  Further, as 455 teaches that the sensor to be on the same arm as the laser, it logically follows that the camera, as taught by Green, is moved along the edge.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hildebrand to incorporate the teachings of Green to include the step of determining the edge position.  One skilled in the art would have been motivated to Green, paragraph [0036].
Regarding claim 7, Hildebrand discloses a laser machining device (machine 20, paragraph [0007] and Fig. 2A, reproduced below, Hildebrand) for machining a multi-layer workpiece blank (workpiece 10, Fig. 2, Hildebrand) by means of a laser beam (“a method for the machining of a workpiece in a machine using a laser beam from a laser tool, in which, for producing the workpiece by means of a laser beam, material of the workpiece is removed in layers”, paragraph [0018], Hildebrand).

    PNG
    media_image2.png
    361
    450
    media_image2.png
    Greyscale

Additionally, Hildebrand discloses a memory device (“the memory 28 also holds program data for implementable programs to carry out the necessary activities”, paragraph [0024] and Fig. 2A, Hildebrand) for storing a predetermined machining program (program data “[t]his data is in particular the parameters which Hildebrand) for machining the workpiece blank (workpiece 10, Fig. 2, Hildebrand) as a function of an ablation geometry for generating a desired edge (edge 11 is the cutting edge of the cutting tool, paragraph [0004] and Fig. 1A, reproduced below, Hildebrand) by laser machining (“a method for the machining of a workpiece in a machine using a laser beam from a laser tool, in which, for producing the workpiece by means of a laser beam, material of the workpiece is removed in layers”, paragraph [0018], Hildebrand).

    PNG
    media_image1.png
    516
    495
    media_image1.png
    Greyscale

Moreover, Hildebrand discloses a control unit (“27 stands for a machine control system. It can be a digital process computer which can also be connected to Hildebrand) for executing the machining program for machining the workpiece blank as a function of an ablation geometry for generating a desired edge (edge 11 is the cutting edge of the cutting tool, paragraph [0004] and Fig. 1A, Hildebrand) by laser machining (“the variable/adjustable mirrors (or in general the variable optical devices 25a) are controlled by the machine control system 27 in such a way that they effect a guidance of the laser impact point over the surface of the material along the desired strips”, paragraph [0043], Hildebrand).
Additionally, Hildebrand discloses using a tensioning device (workpiece table 24, Fig. 2A, Hildebrand) for tensioning the workpiece blank (clamping the workpiece 10, paragraph [0050] and Fig. 1A, Hildebrand); positioning device (control axe 22b, paragraph [0037] and Fig. 2A, Hildebrand) for positioning the workpiece holder (“[t]he mechanical beam guidance uses one or a plurality of the translational and/or rotatory control axes 22a, 22b of the machine at the same time or successively to adjust, change and/or guide the relative position and/or relative alignment of tool 13, 25 and workpiece 10 relative to each other so as to guide the laser beam 13 over the workpiece surface”, paragraph [0079] and Fig. 2A, Hildebrand) in a measuring position (“[b]y means of the known clamping of the workpiece in the machine, the machine control system can determine the respective reference points in their position relative to the machine so as to also Hildebrand).  Further, Hildebrand discloses “26 generally denotes sensors for detecting process parameters. They can also be designed for detecting the workpiece surface directly during the machining operation of the workpiece and can optionally also measure the workpiece in a three-dimensionally resolving fashion in a resolution corresponding to the finishing accuracy” (paragraph [0007).  In view of the above, the Examiner takes the position that a workpiece clamped onto the table would be measured by sensor 26 reads on the recited “measuring position”.
Hildebrand also discloses a measuring device for measuring the workpiece blank (“26 generally denotes sensors for detecting process parameters. They can also be designed for detecting the workpiece surface directly during the machining operation of the workpiece and can optionally also measure the workpiece in a three-dimensionally resolving fashion in a resolution corresponding to the finishing accuracy”, paragraph [0007] and Fig. 2A, Hildebrand).
Additionally, Hildebrand discloses a laser device (laser tool 25, paragraph [0006] and Fig. 1A, Hildebrand) for processing the tensioned (clamped) workpiece (workpiece 10, paragraph [0050] and Fig. 1A, Hildebrand) using the modified machining program (“[i]n the laser tool 25, it can initially pass through a Hildebrand) by means of a laser to generate the desired edge (edge 11 is the cutting edge of the cutting tool, paragraph [0004] and Fig. 1A, Hildebrand).  Examiner notes that Fig. 1A illustrates a coordinate system that designates the z-position corresponds with the thickness of the workpiece blank.  In addition, Hildebrand discloses “respective track can be determined in the scanner coordinate system in real time” (emphasis added) (paragraph [0078]).
Moreover, as Hildebrand discloses electrically controlling laser parameters in real time, it logically follows that Hildebrand has a device for modifying the machining program stored in the memory device.  As discussed above, it is unclear what structure the Applicant intends to correspond with the recited device for modifying the machining program.  In the spirit of compact prosecution, the Examiner takes the position that Hildebrand’s “feedback controls” (paragraph [0081]) would, at least, read on the recited device for modifying the machining program.
However, Hildebrand does not explicitly disclose measuring a thickness of at least one of the layers of the multi-layer workpiece blank; a device for modifying the machining program stored in the memory device for machining the 
Green is directed toward laser machining metal.  Green teaches a measurement device (measurement system 104 (i.e., camera), paragraph [0048] and claim 13, Green) for “measuring the cutting depth” (claim 13, Green).  Additionally, Green teaches “[t]he laser camera controller 106 is also configured to send a power feedback signal 111 to a laser generation device 110, the power feedback signal 111 being associated with a desired penetration depth signal” (paragraph [0048]).  As discussed above in the claim interpretation section, measuring the cutting depth corresponds to measuring the thickness of the workpiece.
To further clarify, the Examiner asserts that the camera, as taught by Green, is art recognized suitable for sensor 26, as taught by Hildebrand, for the intended purpose of measuring finishing accuracy of a workpiece being worked by laser machining device.  The courts have held that a known component based on its suitability for its intended use supported a prima facie obviousness determination. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) See also MPEP 2144.07.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hildebrand to incorporate the teachings of Green to have a measurement device for measuring a thickness of the workpiece blank.  One skilled in the art would have been motivated to combine the references because doing so “and produces long tool life and a better surface finish”.  See Green, paragraph [0036].
However, the cited prior art references do not explicitly teach modifying the machining program in order to machine the multi-layer workpiece blank according to the measured layer thick-ness.
455 is directed toward a laser processing device for a multilayer workpiece.  455 teaches “the workpiece can be any part or assembly, which should be processed by the laser in some way. The workpiece can be one or more layers of metal, plastic, textiles, Leather or other materials or material mixtures” (paragraph [0008]).  Additionally, 455 teaches that “the machining can be laser cutting, laser welding, one material removal from a surface of the workpiece by means of laser, and/or a laser preweakening act, for example by cutting a groove” (paragraph [0009]).  
455 teaches measuring a thickness (“[i]n the step 200 the layer thicknesses of the motor vehicle interior trim part to be machined are measured at a certain position”, paragraph [0045] and Fig. 5, 455) of at least one of the layers of the multi-layer workpiece blank; modifying the machining program in order to machine the multi-layer workpiece blank according to the measured layer thick-455) with an consistent ablation geometry.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hildebrand to incorporate the teachings of 455 to include measuring a thickness of at least one of the layers of the multi-layer workpiece blank; modifying the machining program in order to machine the multi-layer workpiece blank according to the measured layer thick-ness with an consistent ablation geometry.  One skilled in the art would have been motivated to combine the references because doing so “makes it possible to significantly reduce the metrological effort, the cost of signal processing and thus the cost of the laser processing of automotive interior trim parts, and indeed at the same or even improved quality”.  See 455, paragraph [0014].
Regarding claim 9, the cited prior art references teach all of the limitations of claim 7, which claim 9 depends upon, as discussed above.  Additionally, Hildebrand discloses that the control unit (machine control system 27, Fig. 2A, Hildebrand), laser machining (“a method for the machining of a workpiece in a machine using a laser beam from a laser tool, in which, for producing the Hildebrand), and a measurement of the workpiece blank with respect to the edge position and/or relative position (“26 generally denotes sensors for detecting process parameters. They can also be designed for detecting the workpiece surface directly during the machining operation of the workpiece and can optionally also measure the workpiece in a three-dimensionally resolving fashion in a resolution corresponding to the finishing accuracy”, paragraph [0007] and Fig. 2A, Hildebrand).  Further, Hildebrand discloses that reference points (i.e., edge position and/or relative position) can be determined in “real time” (paragraph [0078]).  The Examiner asserts that this real time determination, at least, implies that the measurement is conducted simultaneously with the laser machining.
However, Hildebrand does not explicitly disclose to simultaneously perform laser machining and a measurement of the workpiece blank.
Green is directed toward laser machining metal.  Green simultaneously perform laser machining and a measurement of the workpiece blank (“measuring the cutting depth is accomplished between pulses of the energy beam”, claim 18, Green).  As discussed above in the claim interpretation section, measuring the cutting depth corresponds to measuring the thickness of the workpiece.
Hildebrand to incorporate the teachings of Green to simultaneously perform laser machining and a measurement of the workpiece blank.  One skilled in the art would have been motivated to combine the references because doing so “and produces long tool life and a better surface finish”.  See Green, paragraph [0036].

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand in view of 455, Green, and further in view of U.S. Patent Application Publication No. 20110061591 (hereinafter Stecker).
Regarding claim 8, the cited prior art references teach all of the limitations of claim 7, which claim 8 depends upon, as discussed above.  Additionally, Hildebrand discloses that the laser device for machining the tensioned workpiece blank can be tilted relative to the tensioning device:
“22a and 22b are translational and/or rotatory control axes by means of which relative positions (x, y, z) can be adjusted in three-dimensional fashion between tool and workpiece and by means of which alignments (phi, psi) of workpiece and tool relative to each other can also freely be adjusted. Depending on the type of machine and suitability, the control axes can be provided between machine frame 21 and the workpiece table 24 and/or between machine frame 21 and tool holder 23. Axes can be provided redundantly. It is preferred to provide at least three translational control axes and two rotatory control axes”.  Emphasis added.  Paragraph [0006].

However, the cited prior art references do not explicitly teach tilting by an angular load of up to 120⁰.
Stecker is directed toward layer manufacturing “using an electron beam gun or some other source of energy, such as a laser)” (paragraph [0040]).  Stecker teaches tilting by an angular load of up to 120⁰ (“[t]his tilt capability (e.g., positioning mechanism) enables positioning of the workpiece support at different angles from 0⁰ (platform normal is parallel to the energy beam vector) to 90⁰ (platform normal is perpendicular to the energy beam vector)”, paragraph [0047], Stecker).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hildebrand to incorporate the teachings of Stecker to include tilting by an angular load of up to 120⁰.  One skilled in the art would have been motivated to combine the references because doing so would “allow enhanced flexibility and capability to build complex geometries, which may include undercuts, overhangs, hollow sections, or any combination thereof”.  See Stecker, paragraph [0047].
Regarding claim 10, the cited prior art references teach all of the limitations of claim 8, which claim 10 depends upon, as discussed above.  Additionally, Hildebrand discloses the device for modifying the machining program (feedback controls, paragraph [0081], Hildebrand) stored in the memory device (“the memory 28 also holds program data for implementable programs to carry out the necessary activities”, paragraph [0024] and Fig. 2A, Hildebrand) is configured to Hildebrand).
However, Hildebrand does not explicitly disclose automatically adapt the machining program to the measured layer thickness, laser parameters, laser guidance, laser setting and/or thickness of the ablation layers being adapted by the laser as a function of the layer thickness after measurement of the material layer thickness.
455 is directed toward a laser processing device for a multilayer workpiece.  455 teaches “the workpiece can be any part or assembly, which should be processed by the laser in some way. The workpiece can be one or more layers of metal, plastic, textiles, Leather or other materials or material mixtures” (paragraph [0008]).  Additionally, 455 teaches that “the machining can be laser cutting, laser welding, one material removal from a surface of the workpiece by means of laser, and/or a laser preweakening act, for example by cutting a groove” (paragraph [0009]).  
455 teaches automatically adapt the machining program to the measured layer thickness (“[w]ith the help of layer thicknesses and layer-specific parameters is then in the step 202 determines the laser power required for machining the motor vehicle interior trim part”, paragraph [0045] and Fig. 5, 455), laser parameters, stored for later processing”, paragraph [0018], 455).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hildebrand to incorporate the teachings of 455 to include automatically adapt the machining program to the measured layer thickness, laser parameters, laser guidance, laser setting and/or thickness of the ablation layers being adapted by the laser as a function of the layer thickness after measurement of the material layer thickness.  One skilled in the art would have been motivated to combine the references because doing so “makes it possible to significantly reduce the metrological effort, the cost of signal processing and thus the cost of the laser processing of automotive interior trim parts, and indeed at the same or even improved quality”.  See 455, paragraph [0014].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761